DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6-7, 18 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites in lines 9-12 the limitations, “…the gate electrode … comprises p-type doped polysilicon, and a work function of the gate electrode is higher than a conduction band … and a valence band of the semiconductor substrate…”  The Applicant points to paragraphs [0050-0051] & [0056-0057] as support, but there is no disclosure of the gate electrode having a work function higher than a valance band, nor a p-type doped polysilicon gate electrode having a work function higher than a valance band of a silicon substrate, which the example cited in those paragraphs.  For purposes of compact prosecution, this is assumed to read “…the gate electrode … comprises p-type doped polysilicon, and a work function of the gate electrode is higher than a conduction band … …”.
Claims 6-7 are rejected as ultimately depending from claim 1.
Claim 18 recites in lines 9-11 the limitations, “…the gate electrode … comprises n-type doped polysilicon, and a work function of the gate electrode is lower than a valence band … and a conduction band of the semiconductor substrate…”  The Applicant points to paragraphs [0050-0051] & [0056-0057] as support, but there is no disclosure of the gate electrode having a work function lower than a conduction band, nor an n-type doped polysilicon gate electrode having a work function lower than a conduction band of a silicon substrate, which the example cited in those paragraphs.  For purposes of compact prosecution, this is assumed to read , “…the gate electrode … comprises n-type doped polysilicon, and a work function of the gate electrode is lower than a valence band … …”.
Claim 20 is rejected as depending from claim 18.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 6-7, 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in lines 9-12 the limitations, “…the gate electrode … comprises p-type doped polysilicon, and a work function of the gate electrode is higher than a conduction band … and a valence band of the semiconductor substrate…”  The Applicant points to paragraphs [0050-0051] & [0056-0057] as support, but there is no disclosure of the gate electrode having a work function higher than a valance band, nor a p-type doped polysilicon gate electrode having a work function higher than a valance band of a silicon substrate, which the example cited in those paragraphs.  For purposes of compact prosecution, this is assumed to read “…the gate electrode … comprises p-type doped polysilicon, and a work function of the gate electrode is higher than a conduction band … …”.
Claims 6-7 are rejected as ultimately depending from claim 1.
Claim 18 recites in lines 9-11 the limitations, “…the gate electrode … comprises n-type doped polysilicon, and a work function of the gate electrode is lower than a valence band … and a conduction band of the semiconductor substrate…”  The Applicant points to paragraphs [0050-0051] & [0056-0057] as support, but there is no disclosure of the gate electrode having a work function lower than a conduction band, nor an n-type doped polysilicon gate electrode having a work function lower than a conduction band of a silicon substrate, which the example cited in those paragraphs.  For purposes of compact prosecution, this is assumed to read , “…the gate electrode … comprises n-type doped polysilicon, and a work function of the gate electrode is lower than a valence band … …”.
Claim 20 is rejected as depending from claim 18.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Patent No. 6,621,128) in view of Futatsugi (US PGPub 2008/0237677), Muller (Richard S. Muller & Theodore I. Kamins, Device Electronics for Integrated Circuits, 1986, John Wiley & Sons, Inc., 2nd Edition, Ch. 8 pp. 378-421), and Hung (US PGPub 2007/0246801).
Regarding claim 1, Lee discloses in Fig. 5, a variable capacitor (either of 502a & 502b, col. 6, lines 20-21: respectively NMOS & PMOS capacitors), comprising: 
a semiconductor substrate (500, col. 6, line 18: P-; col. 2, line 20:  silicon substrate); 
a well region (either of 504a & 504b, col. 6, lines 20-21: respectively N-well & P-well) disposed in the semiconductor substrate; and 
a gate electrode (either of gate/silicide 508/510, respectively N+ & P+ polysilicon:  note col. 1, line 46 disclosing polysilicon generally for gate 108) disposed on the semiconductor substrate, wherein the gate electrode overlaps a part of the well region in a plane direction of the semiconductor substrate, wherein the well region is an n-type well region (as noted above N+ polysilicon over the n-type well region).
Lee appears not to explicitly disclose that a conductivity type of the gate electrode is complementary to a conductivity type of the well region, wherein the gate electrode is a p-type gate electrode and comprises p-type doped polysilicon, and a work function of the gate electrode is higher than a conduction band of the semiconductor substrate.
Futatsugi discloses in Figs. 1-2 & 18-19, a semiconductor variable capacitor in which a P+ polysilicon gate or an N+ polysilicon gate (para. [0016]: polysilicon; and respectively 20p, Figs. 18-19, para. [0125]; and 20n, Figs. 1-2, para. [0045]) respectively overlap a complementary conductivity type well region (16, Figs. 18-19, para. [0122]:  n-well; and 14, Figs. 1-2, para. [0044]:  p-well) to form a portion of the variable MOS capacitor.  In general, the relationship of the work functions, i.e. Fermi levels, between the gate electrode and the semiconductor well separated by the capacitor dielectric determines the thermal equilibrium conditions of the zero-bias capacitor.  For example, the system shown in Muller Figs. 8.1 & 8.2, in which a gate electrode – dielectric -- well is formed of Al -- SiO2 -- p-Si, provides a thermal equilibrium Fermi level alignment depleting the surface of the well/substrate and providing an approximate intrinsic surface concentration of mobile carriers (Fig. 8.2).  This sets a built-in electric field across the capacitor dielectric and also determines the zero-bias set-point in the capacitance curve shown in Fig. 8.7.  Of note with regard to the claim language at issue, the work function of the Al gate (4.1 eV) is equivalent to that of an n-type polysilicon, while the well region in this example is p-type silicon.  In any case, the work function of the gate with respect to that of the underlying silicon well/substrate determines the flat-band voltage and the built-in field and capacitance curve zero-bias set-point.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a gate electrode of complementary type to that of the well region as in Futatsugi, in Lee, the relative work functions of the gate electrode and the well/substrate acting as result effective parameters determining flat-band voltage, built-in fields, and zero-bias capacitance curve operating points.  In so doing, a conductivity type of the gate electrode is complementary to a conductivity type of the well region, and the gate electrode is a p-type gate electrode and comprises p-type doped polysilicon, a work function of the gate electrode is higher than a conduction band of the semiconductor substrate (P+ polysilicon necessarily has a higher work function near the valance band than the conduction band of the silicon semiconductor substrate).
Lee as combined appears not to explicitly disclose that the semiconductor substrate comprises a silicon germanium semiconductor substrate.  The Examiner notes that a silicon germanium substrate includes a silicon substrate with finite germanium content  arbitrarily close to zero.  As such, the band structure of the claim scope is arbitrarily close to that of a silicon substrate.
Hung discloses in Figs. 1A-B and para. [0035-0036], a variable capacitor comprising a bottom substrate electrode (104) comprising a silicon germanium substrate and a top electrode (108) comprising a doped polysilicon gate electrode.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a silicon germanium substrate with a doped polysilicon in a variable capacitor as in Hung, in Lee as combined, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). (See MPEP 2144.07).  Moreover, this change in material is in accord with the teachings of Lee as combined from Futatsugi and Muller, the relationship between the work functions of the capacitor electrode materials setting the flat-band state of the capacitor and the related operating regime.  In so doing, the semiconductor substrate comprises a silicon germanium semiconductor substrate.
Lee as combined appears not to explicitly disclose that the work function of the gate electrode is higher than 5 eV.  There is no evidence showing the criticality of the claimed work function.
However, as detailed above, the work function of the gate electrode is a result effective parameter, affecting the flat-band voltage, the built-in field, and capacitance curve zero-bias set-point.  
According to well established patent law precedent (see, for example, M.P.E.P. § 2144.05) therefore it would have been obvious to one of ordinary skill in the art at the time of invention to determine (for example by routine experimentation) the optimum gate electrode work function.
Regarding claim 6, Lee further discloses two source/drain regions (514, col. 6, line 27) disposed in the well region and disposed at two opposite sides of the gate electrode respectively, wherein each of the two source/drain regions comprises an n-type doped region.
Regarding claim 7, Lee as combined further discloses that the two source/drain regions are electrically connected with each other (Lee, col. 1, lines 36-37; Futatsugi, Fig. 23).
Regarding claim 18, Lee discloses in Fig. 5, A variable capacitor (either of 502a & 502b, col. 6, lines 20-21: respectively NMOS & PMOS capacitors), comprising: 
a semiconductor substrate (500, col. 6, line 18: P-; see also col. 2, line 20: P-type silicon substrate); 
a p-type well region (504b & also see N-type 504a, col. 6, lines 20-21: P-well) disposed in the semiconductor substrate; and 
a gate electrode (gate/silicide 508/510, P+; also see N+ polysilicon for NMOS capacitor:  note col. 1, line 46 disclosing polysilicon generally for gate 108) disposed on the semiconductor substrate, wherein the gate electrode overlaps a part of the p-type well region in a plane direction of the semiconductor substrate.
Lee appears not to explicitly disclose that a conductivity type of the gate electrode is complementary to a conductivity type of the p-type well region, the gate electrode comprises n-type doped polysilicon, and a work function of the gate electrode is lower than a valence band of the semiconductor substrate.  The Examiner notes that while Lee discloses a p+-type polysilicon gate electrode, depending upon the doping level, its work function may be aligned with rather than lower than the valence band of the silicon substrate.
Futatsugi discloses in Figs. 1-2 & 18-19, a semiconductor variable capacitor in which a P+ polysilicon gate or an N+ polysilicon gate (para. [0016]: polysilicon; and respectively 20p, Figs. 18-19, para. [0125]; and 20n, Figs. 1-2, para. [0045]) respectively overlap a complementary conductivity type well region (16, Figs. 18-19, para. [0122]:  n-well; and 14, Figs. 1-2, para. [0044]:  p-well) to form a portion of the variable MOS capacitor.  In general, the relationship of the work functions, i.e. Fermi levels, between the gate electrode and the semiconductor well separated by the capacitor dielectric determines the thermal equilibrium conditions of the zero-bias capacitor.  For example, the system shown in Muller Figs. 8.1 & 8.2, in which a gate electrode – dielectric -- well is formed of Al -- SiO2 -- p-Si, provides a thermal equilibrium Fermi level alignment depleting the surface of the well/substrate and providing an approximate intrinsic surface concentration of mobile carriers (Fig. 8.2).  This sets a built-in electric field across the capacitor dielectric and also determines the zero-bias set-point in the capacitance curve shown in Fig. 8.7.  Of note with regard to the claim language at issue, the work function of the Al gate (4.1 eV) is equivalent to that of an n-type polysilicon (N+ in Futatsugi), while the well region in this example is p-type silicon.  In any case, the work function of the gate with respect to that of the underlying silicon well/substrate determines the flat-band voltage and the built-in field and capacitance curve zero-bias set-point.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a gate electrode of complementary type to that of the well region as in Futatsugi, in Lee, the relative work functions of the gate electrode and the well/substrate acting as result effective parameters determining flat-band voltage, built-in fields, and zero-bias capacitance curve operating points.  In so doing, a conductivity type of the gate electrode is complementary to a conductivity type of the p-type well region, the gate electrode comprises n-type doped polysilicon, and a work function of the gate electrode is lower than a valence band of the semiconductor substrate. 
Lee as combined appears not to explicitly disclose that the semiconductor substrate comprises a silicon germanium semiconductor substrate.  The Examiner notes that a silicon germanium substrate includes a silicon substrate with finite germanium content  arbitrarily close to zero.  As such, the band structure of the claim scope is arbitrarily close to that of a silicon substrate.
Hung discloses in Figs. 1A-B and para. [0035-0036], a variable capacitor comprising a bottom substrate electrode (104) comprising a silicon germanium substrate and a top electrode (108) comprising a doped polysilicon gate electrode.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a silicon germanium substrate with a doped polysilicon in a variable capacitor as in Hung, in Lee as combined, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). (See MPEP 2144.07).  Moreover, this change in material is in accord with the teachings of Lee as combined from Futatsugi and Muller, the relationship between the work functions of the capacitor electrode materials setting the flat-band state of the capacitor and the related operating regime.  In so doing, the semiconductor substrate comprises a silicon germanium semiconductor substrate.
Lee as combined appears not to explicitly disclose that the work function of the gate electrode is lower than 4.1 eV.  There is no evidence showing the criticality of the claimed work function.
However, as detailed above, the work function of the gate electrode is a result effective parameter, affecting the flat-band voltage, the built-in field, and capacitance curve zero-bias set-point.  
According to well established patent law precedent (see, for example, M.P.E.P. § 2144.05) therefore it would have been obvious to one of ordinary skill in the art at the time of invention to determine (for example by routine experimentation) the optimum gate electrode work function.
Regarding claim 20, Lee further discloses two source/drain regions disposed in the p-type well region and disposed at two opposite sides of the gate electrode respectively, wherein each of the two source/drain regions comprises a p-type doped region (514, Lee Fig. 5, col. 6, line 27).

Response to Arguments
Applicant's arguments filed 11/22/2022 have been fully considered but they are not persuasive.
The Applicant argues with regard to claims 1 and 18 on page 5 of the remarks that “…the work function of doped polysilicon is not necessarily higher than a valence band of silicon, and the work function of doped polysilicon is not necessarily lower than a conduction band of silicon.  This is not found persuasive because, as noted in the 112(a) and 112(b) rejections above, the Applicant does not disclose this relationship of the gate electrode and conduction/valence band work functions.  The Applicant also does not disclose how doped polysilicon satisfies these requirements. (Degenerative doping to such an extent that the material is no longer doped polysilicon could provide such relationship to a silicon substrate, or using a different material substrate could also produce said relationship; however, the Applicant does not disclose any of this.)  The work function relationships as result effective variables remain adjustable as before.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HATZILAMBROU whose telephone number is (571)270-7246. The examiner can normally be reached 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew C Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Mark Hatzilambrou
/M.H/Examiner, Art Unit 2891

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891